
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R09-OAR-2012-0614; FRL-9749-1]
        Revisions to the California State Implementation Plan, San Joaquin Valley Unified Air Pollution Control District
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA is proposing to approve revisions to the San Joaquin Valley Unified Air Pollution Control District (SJVUAPCD) portion of the California State Implementation Plan (SIP). These revisions concern volatile organic compounds (VOC), carbon monoxide (CO), oxides of nitrogen (NOX), oxides of sulfur (SOX), and particulate matter (PM) emissions from glass melting furnaces. We are approving a local rule that regulates these emission sources under the Clean Air Act (CAA or the Act). We are taking comments on this proposal and plan to follow with a final action.
        
        
          DATES:
          Any comments must arrive by December 5, 2012.
        
        
          ADDRESSES:
          Submit comments, identified by docket number EPA-R09-OAR-2012-0614, by one of the following methods:
          1. Federal eRulemaking Portal: www.regulations.gov. Follow the on-line instructions.
          2. Email: steckel.andrew@epa.gov.
          
          3. Mail or deliver: Andrew Steckel (Air-4), U.S. Environmental Protection Agency Region IX, 75 Hawthorne Street, San Francisco, CA 94105-3901.
          
            Instructions: All comments will be included in the public docket without change and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Information that you consider CBI or otherwise protected should be clearly identified as such and should not be submitted through www.regulations.gov or email. www.regulations.gov is an “anonymous access” system, and EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send email directly to EPA, your email address will be automatically captured and included as part of the public comment. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment.
          
            Docket: Generally, documents in the docket for this action are available electronically at www.regulations.gov and in hard copy at EPA Region IX, 75 Hawthorne Street, San Francisco, California. While all documents in the docket are listed at www.regulations.gov, some information may be publicly available only at the hard copy location (e.g., copyrighted material, large maps), and some may not be publicly available in either location (e.g., CBI). To inspect the hard copy materials, please schedule an appointment during normal business hours with the contact listed in the FOR FURTHER INFORMATION CONTACT section.
        
        
          
          FOR FURTHER INFORMATION CONTACT:
          Robert Marinaro, EPA Region IX, (415) 972-3019, marinaro.robert@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Throughout this document, “we,” “us” and “our” refer to EPA.
        Table of Contents
        
          I. The State's Submittal
          A. What rule did the State submit?
          B. Are there other versions of this rule?
          C. What is the purpose of the submitted rule revision?
          II. EPA's Evaluation and Action
          A. How is EPA evaluating the rule?
          B. Does the rule meet the evaluation criteria?
          C. EPA Recommendations to Further Improve the Rule
          D. Public Comment and Final Action
          III. Statutory and Executive Order Reviews
        
        I. The State's Submittal
        A. What rule did the State submit?
        Table 1 lists the rule addressed by this proposal with the date that it was amended by the local air agency and submitted by the California Air Resources Board.
        
          Table 1—Submitted Rule
          
            Local agency
            Rule No.
            Rule title
            Amended
            Submitted
          
          
            SJVUAPCD
            4354
            Limiting Emissions from Glass Melting Furnaces
            05/19/11
            09/27/11
          
        
        On October 24, 2011, EPA determined that the submittal for SJVUAPCD Rule 4354 met the completeness criteria in 40 CFR Part 51 Appendix V, which must be met before formal EPA review.
        B. Are there other versions of this rule?
        We approved an earlier version of Rule 4354 into the SIP on June 24, 2011 (76 FR 53640). The SJVUAPCD adopted revisions to the SIP-approved version on May 19, 2011 and CARB submitted them to us on September 27, 2011.
        C. What is the purpose of the submitted rule revision?
        VOCs and NOX help produce ground-level ozone and smog, which harm human health and the environment. PM, NOX and SOX also contribute to effects that are harmful to human health and the environment, including premature mortality, aggravation of respiratory and cardiovascular disease, decreased lung function, visibility impairment, and damage to vegetation and ecosystems. Section 110(a) of the CAA requires States to submit regulations that control VOC, NOX, SOX and PM emissions. The purpose of this rule revision is to incorporate provisions for new oxy-fuel firing technology. This technology, by design, operates in an oxygen-rich environment in excess of the existing requirement, but still has inherently low NOX emissions during start-up. The proposed amendment prevents oxy-fuel fired glass melting furnaces from having to comply with an unnecessary start-up requirement. EPA's technical support document (TSD) has more information about this rule.
        II. EPA's Evaluation and Action
        A. How is EPA evaluating the rule?
        Generally, SIP rules must be enforceable (see section 110(a) of the Act), and must require Reasonably Available Control Technology (RACT) for each category of sources covered by a Control Techniques Guidelines (CTG) document as well as each major source in nonattainment areas (see sections 182(a)(2) and 182(f)), and must not relax existing requirements (see sections 110(l) and 193). In addition, SIPs must implement Reasonably Available Control Measures (RACM) in PM 2.5 nonattainment areas (see CAA sections 189(a)(1) and 189(b)(1)).
        The SJVUAPCD regulates an ozone and PM 2.5 nonattainment area (see 40 CFR part 81), so Rule 4354 must fulfill RACT and the overall SIP must fulfill RACM.
        Guidance and policy documents that we use to evaluate enforceability, RACT and RACM requirements consistently include the following:
        
        

          1. “Issues Relating to VOC Regulation Cutpoints, Deficiencies, and Deviations; Clarification to Appendix D of November 24, 1987 Federal Register Notice,” (Blue Book), notice of availability published in the May 25, 1988 Federal Register.
          2. “Guidance Document for Correcting Common VOC & Other Rule Deficiencies,” EPA Region 9, August 21, 2001 (the Little Bluebook).
          3. “State Implementation Plans; General Preamble for the Implementation of Title I of the Clean Air Act Amendments of 1990,” 57 FR 13498 (April 16, 1992); 57 FR 18070 (April 28, 1992).
          4. “State Implementation Plans for Serious PM-10 Nonattainment Areas, and Attainment Date Waivers for PM-10 Nonattainment Areas Generally; Addendum to the General Preamble for the Implementation of Title I of the Clean Air Act Amendments of 1990,” 59 FR 41998 (August 16, 1994).
          5. “PM-10 Guideline Document,” EPA 452/R-93-008, April 1993.
          6. “Fugitive Dust Background Document and Technical Information Document for Best Available Control Measures,” EPA 450/2-92-004, September 1992.

          7. “State Implementation Plans; Nitrogen Oxides Supplement to the General Preamble; Clean Air Act Amendments of 1990 Implementation of Title I; Proposed Rule,” (the NOX Supplement), 57 FR 55620, November 25, 1992.
          8. “Improving Air Quality with Economic Incentive Programs,” U.S. EPA, January 2001.
          9. “Interim White Paper—Midwest RPO Candidate Control Measure: Glass Manufacturing”, Lake Michigan Air Directors Consortium, December 12, 2005.
          10. “Alternative Control Techniques Document—OX Emissions from Glass Manufacturing”, US EPA, June 1994.
          11. “Integrated Pollution Prevention and Control (IPPC) Reference Document on Best Available Techniques in the Glass Manufacturing Industry”, European Commission, December 2001.

          12. “State Implementation Plans (SIP): Policy Regarding Excess Emissions During Malfunctions, Startup and Shutdown,” EPA memorandum, Steven A. Herman and Robert Perciasepe, August 11, 1999. http://www.epa.gov/ttn/oarpg/t1/memoranda/excem.pdf.
          
        
        B. Does the rule meet the evaluation criteria?
        We believe this rule is consistent with the relevant policy and guidance regarding enforceability, RACM/RACT, and SIP relaxations. The TSD has more information on our evaluation.
        C. EPA Recommendations to Further Improve the Rule
        The TSD describes an additional rule revision that we recommend for the next time the local agency modifies the rule but is not currently the basis for rule disapproval.
        D. Public Comment and Final Action

        Because EPA believes the submitted rule fulfills all relevant requirements, we are proposing to fully approve it as described in section 110(k)(3) of the Act. We will accept comments from the public on this proposal for the next 30 days. Unless we receive convincing new information during the comment period, we intend to publish a final approval action that will incorporate this rule into the federally enforceable SIP.
        
        III. Statutory and Executive Order Review
        Under the Clean Air Act, the Administrator is required to approve a SIP submission that complies with the provisions of the Act and applicable Federal regulations. 42 U.S.C. 7410(k); 40 CFR 52.02(a). Thus, in reviewing SIP submissions, EPA's role is to approve State choices, provided that they meet the criteria of the Clean Air Act. Accordingly, this proposed action merely proposes to approve State law as meeting Federal requirements and does not impose additional requirements beyond those imposed by State law. For that reason, this proposed action:
        • Is not a “significant regulatory action” subject to review by the Office of Management and Budget under Executive Order 12866 (58 FR 51735, October 4, 1993);

        • Does not impose an information collection burden under the provisions of the Paperwork Reduction Act (44 U.S.C. 3501 et seq.);

        • Is certified as not having a significant economic impact on a substantial number of small entities under the Regulatory Flexibility Act (5 U.S.C. 601 et seq.);
        • Does not contain any unfunded mandate or significantly or uniquely affect small governments, as described in the Unfunded Mandates Reform Act of 1995 (Pub. L. 104-4);
        • Does not have Federalism implications as specified in Executive Order 13132 (64 FR 43255, August 10, 1999);
        • Is not an economically significant regulatory action based on health or safety risks subject to Executive Order 13045 (62 FR 19885, April 23, 1997);
        • Is not a significant regulatory action subject to Executive Order 13211 (66 FR 28355, May 22, 2001);
        • Is not subject to requirements of Section 12(d) of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note) because application of those requirements would be inconsistent with the Clean Air Act; and
        • Does not provide EPA with the discretionary authority to address disproportionate human health or environmental effects with practical, appropriate, and legally permissible methods under Executive Order 12898 (59 FR 7629, February 16, 1994).
        
        In addition, this proposed action does not have tribal implications as specified by Executive Order 13175 (65 FR 67249, November 9, 2000), because the SIP is not approved to apply in Indian country located in the State, and EPA notes that it will not impose substantial direct costs on tribal governments or preempt tribal law.
        
          List of Subjects in 40 CFR Part 52
          Environmental protection, Air pollution control, Incorporation by reference, Intergovernmental relations, Nitrogen dioxide, Ozone, Particulate matter, Volatile organic compounds, Reporting and recordkeeping requirements.
        
        
          Authority: 
           42 U.S.C. 7401 et seq.
          
        
        
          Dated: October 17, 2012.
          Jared Blumenfeld,
          Regional Administrator, Region IX.
        
      
      [FR Doc. 2012-26978 Filed 11-2-12; 8:45 am]
      BILLING CODE 6560-50-P
    
  